Wagner, Judge,
delivered the opinion of the court.
This was a proceeding commenced in the Shelby Circuit Court, to set aside a sale by the' sheriff, in partition, on the ground that the purchaser, who is the respondent here, by means of fraudulent practices and representations, deterred and kept away bidders; and, in consequence thereof, bought the property at a greatly inadequate price. The land sold consisted of one hundred and sixty acres, and was purchased by the respondent for the sum of one hundred and eight dollars ; and the testimony all goes to show that it was worth from six to eight hundred dollars. The inadequacy of the price, taken by itself, would not be sufficient ground for affording relief; but when coupled with other facts, it is a circumstance entitled to consideration.
The record clearly shows that, by the acts, connivance and . representations of the respondent, bidders were kept away from the sale, and competition was repressed when the sale took place; and that had it not been for these improper practices, the land would have brought at least, six hundred dollars.
The sale, therefore, should not be upheld. The judgment must be reversed and the cause remanded.
The other judges concur.